UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6309



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIO CESAR PEREZ, a/k/a Jose Luis Villarreal,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-96-305)


Submitted:   April 10, 2001                 Decided:   April 23, 2001


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julio Cesar Perez, Appellant Pro Se. Kelly Elizabeth Shackelford,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julio Cesar Perez appeals the district court’s order denying

his motion to modify a term of imprisonment.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Perez, No. CR-96-305 (D.S.C. Feb. 7,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2